Citation Nr: 0705925	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for postoperative residuals of left healed compound 
fractures of the 3rd, 4th, and 5th metatarsals.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residual left foot scars.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In July 2006, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's postoperative residuals of healed compound 
fractures of the left 3rd, 4th, and 5th metatarsals is 
manifested primarily by subjective complaints of constant, 
severe left foot pain with standing and walking and objective 
evidence of a left antalgic gait with significant limitation 
of dorsiflexion, inability to plantar flex any toes at the 
tarsophalangeal joint, significant limitation of toe strength 
and 30 degree valgus deformity of the great toe; there is X-
ray evidence of marked degenerative joint disease of the 
metacarpophalangeal joint of the great toe.  The disability 
results in severe impairment without evidence of actual loss 
of use of the foot.

3.  The residual scars of the left foot measure no more than 
4 cm by 3 mm., with indurated margins and a callus build up 
the full length of the scar; there is minimal tenderness, 
with no evidence of ulceration, adherence, tissue loss, 
keloid formation, hypo or hyperpimentation, or of any 
associated limitation of functioning.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 30 percent disability rating, and no more, 
for postoperative residuals of left healed compound fractures 
of the 3rd, 4th, and 5th metatarsals have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5284 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for residual left foot scars have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.118, Diagnostic Code 7804 (1957-2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in an August 2004 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim for an 
increased disability rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claim.  The October 2004 rating decision 
denied an increased disability rating.  However, a subsequent 
February 2005 rating decision found error in a previous 
rating decision and granted service connection for residual 
left foot scars, and assigned an initial 10 percent 
disability rating, effective from December 8, 1957, the day 
after the veteran's discharge from service.  The veteran has 
appealed the initial disability rating assigned, as well as 
the denial of an increased disability rating for his service-
connected left foot disability.  

The Board notes that, in this case, the appeal of the initial 
rating for residual left foot scars arises not from a 
"claim" but from a NOD filed with the RO's initial 
assignment of a rating upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in April 2006, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claim because the SOC together with the letter sent 
in August 2004 fulfilled the requirements of a VA 
notification letter.  The SOC informed the veteran not only 
of the laws and regulations pertaining to service connection 
and to his appeal of the disability rating assigned but also 
of the reasons for the denial of a higher rating.  In 
informing him of the reasons for its action, the RO was 
informing him of what evidence was lacking that he could 
submit to substantiate his appeal.  Thus, the requirements 
with respect to the content of the VA notice were met with 
regard to the claim for increased initial disability rating 
for residual left foot scars in this case.  

With regard to notice of the five elements of an appeal, the 
Board observes that the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for increased disability ratings and 
also provided with notice of the type of evidence necessary 
to establish effective dates for his initial disability 
ratings for such disabilities in March and June 2006 letters.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claims.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, a VA 
medical examination report is of record in conjunction with 
this appeal, as is a transcript of his testimony at his 
hearing before the undersigned Veterans Law Judge.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Left Foot Disability

The veteran contends that he is entitled to a 40 percent 
disability rating for his service-connected postoperative 
residuals of healed compound fractures of the left 3rd, 4th, 
and 5th metatarsals, as he constantly experiences moderate to 
severe left foot pain.

The veteran is currently assigned a 20 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5284 for foot injuries.  A 20 percent rating is assigned for 
a moderately severe injury.  A maximum 30 percent rating is 
warranted for severe injury.  With actual loss of use of the 
foot, a 40 percent rating is assigned.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5276 through 5279 is not appropriate as 
there is no evidence of acquired flatfoot, bilateral weak 
foot, acquired pes cavus, or anterior metatarsalgia, 
respectively.  Similarly, the evidence does not support the 
application of Diagnostic Code 5282, hammer toe, and 
Diagnostic Code 5283, malunion or nonunion of the tarsal or 
metatarsal bones.  Although the September 2004 VA examination 
report does indicate a 30 degree valgus of the great left 
toe, the veteran's current 30 percent rating exceeds the 
maximum 10 percent disability rating under Diagnostic Code 
5281, for valgus rigidus.  Therefore, the Board will evaluate 
the disability as provided under Diagnostic Code 5284.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2006).

Considering his pain and all the competent medical evidence 
of record, and giving the veteran the benefit of the doubt, 
the Board finds that the evidence supports a 30 percent 
disability rating, and no more, for the veteran's 
postoperative residuals of left healed compound fractures of 
the 3rd, 4th, and 5th metatarsals under Diagnostic Code 5284.  
The veteran complains of constant severe pain after standing 
or walking 10 to 15 minutes, and there is objective evidence 
of a left antalgic gait with significantly limited plantar 
flexion, as well as pain during the end point in range of 
motion testing during eversion, an inability to plantar flex 
any of the toes at the tarophalangeal joints and significant 
weakness in all the left toes during the September 2004 
examination.  The examiner noted that while there was no 
evidence of increased pain with repetitive motion, the pain 
was related to weight bearing and not movement.  Moreover, 
subsequent treatment records show the veteran sought 
treatment for ongoing complaints of severe left foot pain.  
Significantly, private treatment records, dated in October 
2004, show that the veteran was fitted for orthotics and an 
August 2005 VA treatment record indicates that he would be 
scheduled to undergo left foot Keller arthroplasty at the 
next available date.  Therefore, resolving all reasonable 
doubt in his favor, the Board finds that the evidence of 
record supports a finding that the veteran's service-
connected left foot disability more closely approximates a 
severe disability.  As such, the Board finds that the 
criteria for an evaluation of 30 percent have been met.  

As noted above, Diagnostic Coe 5284 allows for the assignment 
of a 40 percent rating for loss of use of the foot.  In this 
case there is no evidence of loss of use of the veteran's 
left foot, and he does not contend such.  It is clear from 
all the medical evidence of record, that the veteran can 
ambulate for at least short periods of time and does not 
require the use of an assistive device.  Thus, a 40 percent 
disability rating under the provisions of Diagnostic Code 
5284, is not warranted.  

In reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the 30 
percent disability rating adequately considers and 
encompasses any limitation of motion due to pain or any 
associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca, supra.  Moreover, the Board finds that the disability 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran's left foot disability has not necessitated frequent 
periods of hospitalization and, although he is currently 
retired, there is no objective evidence that his left foot 
disability would result in marked interference with any 
employment.

Residual Left Foot Scars

As noted above, a February 2005 rating decision relevantly 
found clear and unmistakable error in a previous rating 
decision and granted service connection for residual left 
foot scars, and assigned an initial 10 percent disability 
rating, effective from December 8, 1957, the day after the 
veteran's discharge from service.  As he has appealed the 
initial disability rating assigned, the initial disability 
rating must be reviewed from the effective date of the award 
in 1957.

During the course of this period, VA revised the criteria for 
evaluating skin disorders, on February 1, 1962, and again on 
August 30, 2002.  However, the Board notes that the criteria 
applicable to the veteran's service-connected residual left 
foot scars are essentially unchanged.  For this reason, 
despite the fact that the RO has not considered the old 
regulations in making its determination, the Board finds that 
its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria in effect in 1957, and on February 1, 1962, 
provided that a superficial scar which is poorly nourished, 
with repeated ulceration, is rated 10 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  A superficial scar 
that is tender and painful on objective demonstration also is 
rated 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Scars may also be rated based on any limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002).

The veteran is currently provided a maximum 10 percent rating 
for superficial scars that are painful or tender on exam 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804.

The objective medical evidence of record does not show that 
the veteran's residual left foot scars were poorly nourished, 
unstable, or have had repeated ulceration at any time since 
his October 1957 service discharge examination report.  
Moreover, the medical evidence does not indicate any 
limitation of function as a result of the residual left foot 
scars.  Hence, the Board finds that a compensable rating is 
not warranted for the residual left foot scars under 
Diagnostic Codes 7803, or 7805, under either the new or old 
rating criteria at any time during the pendency of the 
veteran's appeal.  

Despite the veteran's contentions that he is entitled to a 
higher initial disability rating for his residual left foot 
scars, and while the objective medical evidence of record 
does repeatedly show that the area of the left foot scars is 
tender as early as the April 1958 VA examination, the Board 
finds that such impairment is contemplated in the 10 percent 
rating assigned to this disability.  The most recent VA 
examination, conducted in September 2004, shows that the site 
of the original 1957 skin graft was well healed, without any 
callus formation, tenderness or adherence.  Except for the 
lateral most scar, the remaining scars were well healed, 
nontender and freely movable.  The lateral most scar, which 
was 4 cm long and 3 mm wide had indurated margins and a 
callus build up along the scar, was minimally tender.  Hence, 
the Board finds that a disability in excess of 10 percent is 
not warranted for the residual left foot scars under 
Diagnostic Code 7804, under either the new or old rating 
criteria at any time during the pendency of the veteran's 
appeal.  Likewise, the Board finds that the veteran's 
disability does not warrant a 20 percent disability under the 
revised provisions of Diagnostic Code 7801, as the evidence 
fails to show that the veteran's residual left foot scars are 
deep, cause limited motion or that the scars encompass an 
area exceeding 12 square inches to warrant such a rating.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  Therefore, the Board will not consider 
the question of entitlement to an extraschedular evaluation.


ORDER

Entitlement to a 30 percent disability rating for residuals 
of fracture of the left 5th proximal metatarsal with 
arthritis is granted, subject to the law and regulations 
governing the award of monetary benefits.

An increased disability rating for residual left foot scars 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


